Title: From Benjamin Franklin to Ezra Stiles, 22 July 1772
From: Franklin, Benjamin
To: Stiles, Ezra


Dear Sir
London, July 22. 1772
This will be deliver’d to you by our common Friend Mr. Marchant. He has had a difficult Negociation here, to obtain Money from a poor Board; to get an old Debt paid by those who are daily put to their Shifts for Excuses to avoid or postpone the Payment of new ones. He has done much more in it than I expected, or indeed than I think almost any other Man could have done, such has been his Perseverance, Assiduity and Address. I write this to you, because I know that what is honourable to your Friends gives you Pleasure. I cannot now write more, nor to any more of my Friends in your Colony, being in a Fit of the Gout which harasses me greatly. I am, my dear Friend, Yours most affectionately
B Franklin
Revd Dr Stiles.
 
Endorsed: Recd Oct 17. 1772.
